Case: 10-30707 Document: 00511393950 Page: 1 Date Filed: 02/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         February 25, 2011
                                     No. 10-30707
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CONNIE D. WHITE,

                                                  Plaintiff-Appellant,

v.

METROPOLITAN LIFE INSURANCE COMPANY,

                                                  Defendant-Appellee.


                   Appeal from the United States District Court
                 for the Middle District of Louisiana, Baton Rouge
                                     3:09-cv-67


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Connie White brought this action challenging Metropolitan Life Insurance
Company’s decision to deny long-term disability benefits under the terms of an
employee welfare benefit plan, governed by the Employee Retirement Income
Security Act (ERISA), 29 U.S.C. §§ 1001-1461. After White failed to timely
oppose Metropolitan’s motion for summary judgment, the district court granted
Metropolitan’s motion. In doing so, the district court stated that, even though
the motion was unopposed, it had reviewed the record and found Metropolitan’s

       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 10-30707 Document: 00511393950 Page: 2 Date Filed: 02/25/2011

                                  No. 10-30707

motion to be meritorious. Even so, the district court provided White a second
chance to file an opposition: “Any response to this ruling based on the
appropriate Federal Rules of Civil Procedure shall be filed within ten days and
must be accompanied by an opposition memorandum to the original motion.”
White never filed an opposition, but now argues before this court that the
district court erred. We review a district court’s summary judgment de novo.
Rivers v. Cent. & Sw. Corp., 186 F.3d 681, 683 (5th Cir. 1999).
      White contends that the district court entered summary judgment solely
because Metropolitan’s motion was unopposed. The district court’s order belies
this contention, however. The court expressly concluded, after reviewing the
record, that Metropolitan’s motion should be granted. Although the district
court did not explain its reasoning, it was not required to do so, especially where
the basis for the motion was so straightforward. See Fed. R. Civ. P. 52(a)(3)
(“The court is not required to state findings or conclusions when ruling on a
motion under Rule 12 or 56 or, unless these rules provide otherwise, on any
other motion.”).
      Moreover, the district court’s ruling was correct on the merits. The terms
of the plan provide that no legal action may be filed “more than three years after
proof of Disability must be filed. This will not apply if the law in the area where
you live allows a longer period of time to file proof of Disability.” White’s suit
was not filed within this time period, and White identifies no Louisiana law
which allows a longer period of time for filing proof of disability. Therefore,
White’s legal challenge to Metropolitan’s benefit determination was filed too late.
See Harris Methodist Fort Worth v. Sales Support Servs., Inc. Empl. Health Care
Plan, 426 F.3d 330, 337 (5th Cir. 2005) (“Because ERISA provides no specific
limitations period, we apply state law principles of limitation. Where a plan
designates a reasonable, shorter time period, however, that lesser limitations
schedule governs.” (internal citations omitted)). White cannot escape this result
by resorting to equitable relief because she has not established a “material

                                         2
    Case: 10-30707 Document: 00511393950 Page: 3 Date Filed: 02/25/2011

                                 No. 10-30707

misrepresentation” by Metropolitan or “extraordinary circumstances.” Mello v.
Sara Lee Corp., 431 F.3d 440, 444-45 (5th Cir. 2005) (holding that equitable
estoppel in the ERISA context requires a showing of: “(1) a material
misrepresentation;   (2)   reasonable   and   detrimental   reliance   upon   the
representation; and (3) extraordinary circumstances”).
     The judgment of the district court is AFFIRMED.




                                        3